Exhibit 10.13

SALARY CONTINUATION PLAN FOR EXECUTIVES OF

LINCOLN NATIONAL CORPORATION AND AFFILIATES

Amendment & Restatement Effective November 5, 2007

(except as otherwise indicated)

Section 1. History and Effective Date. The following provisions constitute an
amendment and restatement of the Salary Continuation Plan for Executives of
Lincoln National Corporation and Affiliates (the “Plan”) effective November 5,
2007, except as otherwise indicated, the termination of the Plan effective
December 31, 2007. The Plan was frozen to new Participants as of December 31,
2004.

Except where the context clearly indicates to the contrary, the following terms
have the meanings specified below:

“Beneficiary” means the beneficiary or beneficiaries designated by the Executive
in accordance with procedures established by the Corporation. Payments under
this Plan to the last designated beneficiary or his estate shall relieve the
Corporation from all responsibility to any designated beneficiary.

“Cause” means: (i) the conviction of a felony, or other fraudulent or willful
misconduct materially and demonstrably injurious to the business or reputation
of the Corporation by the Executive, or (ii) the willful and continued failure
of the Executive to substantially perform his or her duties for the Corporation
(other than such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by his or her manager or an officer of the Corporation, or, in the
case where the Executive is the Chief Executive Officer of the Corporation, by
the Plan Administrator. Such notice shall specifically identify the manner in
which the Executive has not substantially performed his or her duties. No act or
omission to act, on the part of the Executive shall be considered “willful”
unless such act or omission is the result of the Executive’s bad faith or acting
without reasonable belief that his or her action or omission was in the best
interests of the Corporation.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Employer” means Lincoln National Corporation and any Affiliate who has adopted
this Plan as a participating Employer.

“Grandfathered Benefit” means, with respect to terminated vested participants as
of December 31, 2004, or active Participants who have not accrued a benefit
under this Plan since December 31, 2004, the benefit amounts earned and vested
under this Plan as of December 31, 2004 within the meaning of Code section 409A
and the official guidance thereunder. Except as specified herein, Grandfathered
Benefits are subject to the distribution rules in effect under this Plan as of
December 31, 2004.

“Key Employee” means an Executive treated as a “specified employee” as of his
Separation from Service under Code section 409A(a)(2)(B)(i) of the Corporation
or its Affliates,

 

1



--------------------------------------------------------------------------------

i.e., a key employee (as defined in Code section 416(i) without regard to
paragraph (5) thereof) of a corporation any stock in which is publicly traded on
an established securities market or otherwise. Key Employees shall be determined
in accordance with Code section 409A using December 31st as the determination
date. A listing of Key Employees as of a determination date shall be effective
for the 12-month period beginning on the April 1st following the identification
date.

“Separation from Service” or “Separate from Service” means a separation from
service within the meaning of Code section 409A.

“Termination Date” is defined under the Lincoln National Corporation Employees’
Retirement Plan.

“Vesting Years of Service” is defined under the Lincoln National Corporation
Employees’ Retirement Plan.

In addition, the following rules of construction shall apply:

 

  (a) The pronouns “he” and “his” include the other gender.

 

  (b) The terms “herein,” “hereof,” and “hereunder” refer to the Plan in its
entirety.

 

  (c) This Plan may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

  (d) The headings in this Plan are for purposes of reference only and shall not
limit or otherwise affect any of the terms hereof.

Section 2. Purpose. The Plan was established to provide enhanced retirement
benefits to certain employees of Lincoln National Corporation (the
“Corporation”) and its affiliates. The Plan is intended (1) to comply with
Internal Revenue Code section 409A and official guidance issued thereunder, and
(2) to be “a plan which is unfunded and is maintained by an employer primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees” within the meaning of sections
201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other provision of
this Plan, this Plan shall be interpreted, operated and administered in a manner
consistent with these intentions.

Section 3. Employees Eligible to Participate. Individuals from a select group of
highly- compensated employees shall be eligible to participate in the Plan as
determined by the Chief Executive Officer of the Corporation. Such an eligible
employee who participates in the Plan is hereinafter called an “Executive.” No
new individuals shall become participants in the Plan after December 31, 2004.

Section 4. Effective Date of Executive’s Participation. Each Executive’s
participation in the Plan shall become effective on the date specified in the
joinder agreement signed by the Executive and agreed to by the Corporation.



--------------------------------------------------------------------------------

Section 5. Amount of Salary Continuation Benefit. Subject to Sections 5(c) and
5(d) below, the amount of an Executive’s monthly benefit under the Plan shall be
calculated as follows:

Monthly Benefit = 2% x Final Monthly Salary x Years of Participation

 

  (a) Definition of “Final Monthly Salary”. Except as provided below, an
Executive’s Final Monthly Salary shall be the monthly rate of base salary that
is being paid to the Executive at the time they experience a Separation from
Service, unless the Executive retires after age sixty-five (65) years, in which
case, the Final Monthly Salary shall be the monthly rate of base salary that was
being paid at the time the Executive attained age sixty-five (65) years of age.

Limitation. The amount of Final Monthly Salary shall be capped at $16,667.00.
Notwithstanding the foregoing, for Executives employed by the Corporation on
December 31, 1991, the maximum Final Monthly Salary used to calculate the
monthly benefit for such an Executive shall be the greater of $16,667.00 and the
monthly base salary in effect for such an Executive on December 31, 1991.

In addition, for Executives Jon Boscia, Barbara Kowalczyk, Dennis Schoff, and
Richard Vaughan only, effective January 1, 2005, the limitation capping Final
Monthly Salary shall not apply and the definition of Final Monthly Salary used
to calculate the Executive’s Monthly Benefit shall be as follows: Final Monthly
Salary shall equal the sum of: (i) 1/12th of 100% of base annual salary (in
effect at Separation from Service), and (ii) 1/12th of 100% of the Annual
Incentive Bonus paid under the Lincoln National Corporation Incentive
Compensation Plan, as amended and restated from time to time (also known as the
“AIP” or “Annual Bonus”). The amount of Annual Incentive Bonus used in the
calculation of Final Monthly Salary for the four named Executives above shall be
the average of the best three consecutive Annual Incentive Bonuses during the
sixty (60) consecutive months immediately preceding the Executive’s Separation
from Service.

 

  (b)

Definition of “Years of Participation”. A Year of Participation shall equal the
twelve (12) month period beginning with the Executive’s effective date of
participation in the Plan, as described in Section 4, and ending with the day
preceding the first anniversary of such effective date. In addition, each
succeeding twelve (12) month period of service shall be counted as a Year of
Participation in the Plan, except that no additional Years of Participation
shall accrue under the Plan after the earlier of: (i) December 31, 2007,
(ii) the date that the Chief Executive Officer of the Corporation (or his
delegate) determines that the Executive is no longer eligible to participate in
the Plan; or (iii) that date that the Executive terminates employment; provided,
however, that for an Executive whose Separation from Service is on or before
December 31, 2007 (1) months of participation for such an Executive
participating in the Plan at Separation from Service shall include months (up to
a maximum of twenty-four (24)) during which such Executive is receiving
severance pay pursuant to the Lincoln National Corporation Severance Pay Plan,
or (2) an Executive who does not have five full years of participation in the
Plan and who retires (Separates from Service after attaining age 65) while



--------------------------------------------------------------------------------

 

participating will be granted a full Year of Participation for any final partial
year. In no event can an Executive receive additional Participation Service
under both (b)(1) and (b)(2) above.

 

  (c) Maximum Monthly Benefit. The monthly benefit calculated under this
Section 5 shall be capped at 10% of the Executive’s Final Monthly Salary.
Notwithstanding the foregoing, effective January 1, 2005, for Jon Boscia only,
the cap on the amount of the monthly benefit payable shall be as follows:

 

Year Boscia

Terminates Employment

  

Percentage of Final
Monthly Salary

  2005    11.4 % 2006    12.8 % 2007    14.2 % 2008    15.6 % 2009 or later   
17.0 %

 

  (d) Converted SCP Opening Balances. Effective December 31, 2007, the benefit
of each actively employed Executive participating in the Plan as of 11:59 p.m.
on that date, earned through December 31, 2007, shall be converted to a present
value lump sum calculated pursuant to the applicable provisions of the Lincoln
National Corporation Deferred Compensation & Supplemental/Excess Retirement Plan
(the “DC SERP”), and contributed to the DC SERP.

Section 6. Salary Continuation Benefits upon Retirement at or after Age
Sixty-Five (65) Years. Upon retirement at or after age sixty-five (65) years,
the Corporation (or the Affiliate for which the Executive last performed
services) shall pay salary continuation benefits to the Executive in the amount
calculated pursuant to Section 5. Benefits shall commence on the first day of
the first calendar month following the date of the Executive’s Separation from
Service, and on the first day of each calendar month thereafter so long as the
Executive shall live.

Section 7. Salary Continuation Benefits upon Retirement prior to Age Sixty-Five
(65) Years. Upon retirement at or after age fifty-five (55) years but before age
sixty-five (65) years, the Corporation (or the Affiliate for which the Executive
last performed services) shall pay salary continuation benefits to the
Executive. The amount of such benefit shall be the amount calculated pursuant to
Section 5, actuarially reduced in accordance with the following table and with
such linear interpolations as shall, in the sole discretion of the Corporation,
be necessary to take into account the exact age (including fractions) of the
Executive at the date benefits commence:



--------------------------------------------------------------------------------

Executive’s Age on
Date Benefits
Commence

   Applicable Factor If
Executive Has At
Least 25 Vesting Years
of Service Under the
Corporation’s
Employees’
Retirement Plan    Applicable Factor If
Executive Has 20 to 25
Vesting Years of
Service Under the
Corporation’s
Employees’
Retirement Plan    Applicable Factor If
Executive Has Less
Than 20 Vesting Years
of Service Under the
Corporation’s
Employees’
Retirement Plan 65    1.00    1.00    1.00 64    1.00    .92    .91 63    1.00
   .85    .83 62    1.00    .79    .75 61    .95    .74    .67 60    .90    .70
   .60 59    .85    .66    .55 58    .80    .62    .50 57    .75    .58    .45
56    .69    .54    .40 55    .63    .50    .35

Notwithstanding the foregoing, an Executive who Separates from Service as the
result of an involuntarily termination as described in Section 14 will be
subject to the higher of the factors determined under the column above entitled
“Applicable Factor if Executive has less than twenty (20) Vesting Years of
Service under the Corporation’s Employees’ Retirement Plan,” or the applicable
factors based on the Executive’s actual age and Years of Vesting Service on his
or her benefit commencement date following the Separation from Service.

Benefits paid under this Section 7 shall commence on the first day of the first
calendar month following the date of the Executive’s Separation from Service,
and on the first day of each calendar month thereafter so long as the Executive
shall live. Notwithstanding the foregoing, with respect to Grandfathered
Benefits, a Participant may elect to defer the receipt of his or her Plan
benefits until the date they attain age 65, provided that such election is made
at least 366 days prior to the date they would otherwise have received their
Plan benefits.

Section 8. Method and Duration of Payment of Benefits. The default form of
benefit payable under the Plan is a life annuity & ten (10) year certain &
continuous. This benefit provides monthly payments as long as the Executive
shall live, with no less than one hundred twenty (120) such payments (measured
from the Executive’s benefit commencement date) to either the Executive or the
Executive’s Beneficiary.

Notwithstanding the foregoing, the Executive may make an election at any time
before his or her benefit commencement date to have his or her benefit paid in
an alternative form of life annuity which is actuarially equivalent to the life
annuity & ten (10) year certain & continuous form. The actuarial equivalent
alternative forms will be calculated using the optional form conversion
assumptions for the Final Average Pay benefit described in the Lincoln National
Corporation Employees’ Retirement Plan.

The alternative form(s) of life annuity/ies offered under this Plan [is/are]:

A 50% Joint & Survivor Annuity – Reduced monthly payments as long as the
Executive shall live, with the Executive’s designated contingent annuitant
receiving 50% of such monthly payments for the remainder of his or her life.
This optional form of payment is available only for an Executive whose
Separation from Service and benefit commencement date occurs on or after May 14,
2007.

The following is effective only upon the approval of the Compensation Committee
of the Corporation’s Board of Directors: Effective for Executives retiring on or
after July 31, 2007 and before January 1, 2008, a 100% Joint & Survivor
Annuity & ten (10) year certain & continuous



--------------------------------------------------------------------------------

form – Reduced monthly payments as long as the Executive shall live, with the
Executive’s designated contingent annuitant receiving 100% of such monthly
payments for the remainder of his or her life, with no less than one hundred
twenty (120) such payments (measured from the Executive’s benefit commencement
date) to the contingent annuitant’s Beneficiary.

Section 9. Survivor Benefits Before Retirement and Before Commencement of
Executive’s Benefits. Upon the Executive’s death before retirement and before
commencement of benefits hereunder, all rights of the Executive hereunder shall
terminate except that upon receipt by the Corporation of satisfactory proof of
the Executive’s death, the Executive’s Beneficiary shall receive a survivor
benefit in accordance with the following:

 

  (a) For Executives who signed a joinder agreement on or before December 31,
1991, if the Executive dies while participating in the Plan (before Separation
from Service) and before attaining age sixty-five (65) years, the survivor
benefit shall equal twenty-five (25%) of the Executive’s annual salary (at the
time of his death) and shall be paid upon such receipt and thereafter on the
anniversary of the Executive’s death until the later of the date on which the
Executive would have attained age sixty-five (65) years and the date as of which
a total of ten (10) such payments shall have been made. Effective January 1,
1992, the annual salary used to calculate such benefit shall not exceed the
greater of $200,000 or the annual salary in effect on December 31, 1991 (except
for Executives Jon Boscia, Barbara Kowalczyk, Dennis Schoff, and Richard
Vaughan);

 

 

(b)

For Executives who signed a joinder agreement on or after January 1, 1992 and
whose death occurs on or after August 1, 2000, if the Executive’s spouse (or
Beneficiary) is entitled to a survivor benefit under the Lincoln National
Corporation Employees’ Retirement Plan, the survivor benefit hereunder shall
equal the benefit calculated in accordance with Section 7 that would have been
payable had the Executive begun receiving his benefits under this Plan on the
later of the date of his death or his fifty-fifth (55th) birthday and shall be
paid on the first day of the month following such later date and each month
thereafter for a total of one hundred twenty (120) months; or

 

 

(c)

For Executives who signed a joinder agreement on or after January 1, 1992, whose
death occurs on or after August 1, 2000 and who would otherwise have been
entitled to benefits under Section 14, if the Executive’s spouse (or
beneficiary) is entitled to a survivor benefit under the Lincoln National
Corporation Employees’ Retirement Plan, the survivor benefit hereunder shall
equal the benefit calculated in accordance with Section 14 that would have been
payable had the Executive begun receiving his benefits hereunder on the later of
the date of his death or his fifty-fifth (55th) birthday and shall be paid on
the first day of the month following such later date and each month thereafter
for a total of one hundred twenty (120) months.

For Executives who have elected an alternative form of life annuity as described
in Section 8 above, the Executive’s Beneficiary shall receive the larger of the
benefit calculated in accordance with (a), (b), or (c) above, as applicable, or
the benefit under the chosen alternative form of life annuity.



--------------------------------------------------------------------------------

Section 10. Death Before Retirement but After Age Sixty-Five (65) Years. If the
Executive dies before retiring but after attaining age sixty-five (65) years,
all rights of the Executive hereunder shall terminate except that, upon receipt
by the Corporation of satisfactory proof of the Executive’s death, there shall
be paid to his Beneficiary a monthly amount calculated in accordance with
Section 5, payable as of the first day of the month after his death for an
aggregate of one hundred twenty (120) payments.

Section 11. Death After Retirement. Except as provided in Section 8 above for
Executives who have elected an alternative form of life annuity, if the
Executive dies after retiring and prior to receiving one hundred twenty
(120) salary continuation benefit payments, payments to the Beneficiary shall be
continued, if living, until combined payments to the Executive and the
Beneficiary shall total one hundred twenty (120) payments.

Section 12. Payments to an Estate. If the Executive fails to designate a valid
Beneficiary or if there is no designated Beneficiary surviving the Executive,
then any remaining payments due shall be commuted and paid to the Executive’s
estate. If the Beneficiary shall die after receiving one or more payments, but
before all payments have been made, any remaining payments shall be commuted and
paid to such Beneficiary’s estate. This section does not apply to an Executive
who has retired and elected the alternative forms: the 50% Joint & Survivor or
100% Joint & Survivor Annuity & ten (10) year certain & continuous.

Section 13. Voluntary Termination of Service. Neither the Executive nor any
Beneficiary shall be entitled to any benefits under this Plan if the Executive
voluntarily terminates employment with the Corporation and all Affiliates
(a) prior to attaining age fifty-five (55) years, or (b) after attaining age
fifty-five (55) years, but prior to completing five (5) years of participation
in the Plan.

Section 14. Involuntary Termination of Service. If before qualifying for
benefits under Sections 6 or 7, the Executive involuntarily terminates
employment with the Corporation and all affiliates primarily from circumstances
not within the control of the Executive, but other than by death, disability, or
for Cause, his or her salary continuation benefit shall be paid to the Executive
beginning on the first day of the first calendar month following the later of:
(i) the date of the Executive’s Separation from Service, or (ii) the date the
Executive attains age fifty-five (55), and on the first day of each calendar
month thereafter, based on the life annuity & ten (10) year certain & continuous
form, or the alternative form of payment elected by the Executive, as described
in Section 8 above. Notwithstanding the foregoing, with respect to Grandfathered
Benefits, a Participant may elect to defer the receipt of his or her Plan
benefits until the date they attain age 65, provided that such election is made
at least 366 days prior to the date they would otherwise have received their
Plan benefits.

Except as provided in Section 5(d) above for Executives actively participating
in the Plan on December 31, 2007, the amount of an Executive’s benefit under
this Section 14 shall be the amount calculated in Section 5, actuarially reduced
in accordance with the appropriate factor in Section 7 for the age of the
Executive at which benefit payments commence in the column titled “Applicable
Factor if Executive has less than twenty (20) Vesting Years of Service under the
Corporation’s Employees’ Retirement Plan.”

Section 15. Termination of Service After a Change of Control of the Corporation.
Notwithstanding any provision in the Plan to the contrary, in the event that the
Executive is eligible to receive benefits under the Lincoln National Corporation
Executives’ Severance Benefit Plan, such Executive shall be treated as having
retired from the Corporation after age sixty-five (65) years and shall be
entitled to a benefit in accordance with Section 6 of this Plan.



--------------------------------------------------------------------------------

Section 16. Provisions Applicable to Key Employees. Notwithstanding provisions
to the contrary in Sections 6, 7, 14 or 15, in the event that the Executive is a
Key Employee as of the date of his Separation from Service, the Executive’s
benefit commencement date shall be no earlier than six (6) months following the
date of his Separation from Service (or, if earlier, the date of the Executive’s
death). Interest shall not accrue on benefits delayed during this period;
however, the benefit shall be subject to reduction factors determined as of the
Executive’s actual benefit commencement date, not the Executive’s Separation
from Service date.

Section 17. No Right or Title to Funds. The Corporation shall have no obligation
to set aside, earmark, or entrust any fund, policy, or money with which to pay
any obligations under this Plan. The Executive, and any successor in interest to
him, shall be and remain simply a general creditor of the Corporation with
respect to any promises to pay under this Plan in the same manner as any other
creditor who has a general claim for an unpaid liability. Neither the Executive
nor any Beneficiary shall acquire any right in or title to any funds or assets
of the Corporation otherwise than by and through the actual payment of the
monthly or annual payments hereunder. The Corporation shall not make any loans
or extend credit to an Executive which will be offset by benefits payable under
this Plan.

Section 18. No Assignments, etc. Neither the Executive nor a Beneficiary, shall
have power to transfer, assign, anticipate, mortgage or otherwise encumber in
advance any of the payments provided by this Plan; nor shall said payments be
subject to seizure for the payment of any debts, judgments, alimony or separate
maintenance, or be transferable by operation of law in event of bankruptcy,
insolvency or otherwise.

Section 19. Amendment, Suspension or Termination of Plan. This Plan may be
amended or terminated at any time and from time to time by the Corporation
without an Executive’s consent, but no amendment shall operate to give the
Executive, or his Beneficiary, either directly or indirectly, any interest
whatsoever in any funds or assets of the Corporation and any Affiliates, except
the right upon fulfillment of all terms and conditions hereof to receive the
payments herein provided. Likewise, no amendment, suspension or termination of
this Plan shall, in and of itself, result in the forfeiture of any salary
continuation benefit promise accrued to an Executive who is in the active
employment of the Corporation at such time or to an Executive whose service has
been involuntarily terminated as described in Section 14 and no amendment,
suspension or termination of this Plan shall operate to reduce or diminish any
benefit after payment of such benefit has begun.

Section 20. No Effect on Employment. This Plan shall not supersede any other
contract of employment, whether oral or in writing, between the Corporation, its
Affiliates and the Executive, nor shall it affect or impair the rights and
obligations of the Corporation and the Executive, respectively, thereunder; and
nothing contained herein shall impose any obligation on the Corporation to
continue the employment of the Executive.

Section 21. Plan Administration. The Plan shall be administered by the
Compensation Committee of the Board of Directors of Lincoln National Corporation
(the “Committee”). The Committee shall have complete discretion to interpret the
Plan and resolve issues including issues with respect to an Executive’s
eligibility and participation in the Plan, and the calculation



--------------------------------------------------------------------------------

of benefits payable under the Plan, and to take whatever action believed by the
Committee to be necessary or desirable for such administration, including but
not limited to (a) establishing administrative rules consistent with the
provisions of this Plan, (b) delegating itsw responsibilities to other persons,
including the Senior Vice President of the Human Resources Department,
(c) retaining the services of lawyers, accountants or other third parties to
assist with the administration of the Plan, (d) making equitable adjustments
under the Plan (including retroactive adjustments) to correct mathematical,
accounting or factual errors made in good faith by the Corporation or the
Executive (and any such adjustments will be final and binding on all persons),
and (e) directing the Corporation to deduct from all Accounts, payments and
distributions under the Plan any federal, state or local taxes or such other
amounts as may be required by law to be withheld.

Section 22. Claims for Benefits.

 

  (a) Filing a Claim. An Executive or his authorized representative may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Committee or its designee at such address as may be specified from time to
time. Claimants will be notified in writing of approved claims, which will be
processed as claimed. A claim is considered approved only if its approval is
communicated in writing to a claimant.

 

  (b) Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to an Executive, a written notice will be furnished
to the claimant within 90 days of the date on which the claim is received by the
Committee. If special circumstances (such as for a hearing) require a longer
period, the claimant will be notified in writing, prior to the expiration of the
90-day period, of the reasons for an extension of time; provided, however, that
no extensions will be permitted beyond 90 days after the expiration of the
initial 90-day period.

 

  (c) Reasons for Denial. A denial or partial denial of a claim will be dated
and signed by the Committee and will clearly set forth:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to pertinent Plan provisions on which the denial is
based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

 

  (d)

Review of Denial. Upon denial of a claim, in whole or in part, a claimant or his
duly authorized representative will have the right to submit a written request
to the Committee for a full and fair review of the denied claim by filing a
written notice of appeal with the Committee within 60 days of the receipt by the
claimant of written



--------------------------------------------------------------------------------

 

notice of the denial of the claim. A claimant or the claimant’s authorized
representative will have, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits and may submit issues and comments in writing. The
review will take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.

 

  (e) Decision Upon Review. The Committee will provide a prompt written decision
on review. If the claim is denied on review, the decision shall set forth:

 

  (i) the specific reason or reasons for the adverse determination;

 

  (ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  (iv) a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
as well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

A decision will be rendered no more than 60 days after the Committee’s receipt
of the request for review, except that such period may be extended for an
additional 60 days if the Committee determines that special circumstances (such
as for a hearing) require such extension. If an extension of time is required,
written notice of the extension will be furnished to the claimant before the end
of the initial 60-day period.

 

  (f)

Finality of Determinations; Exhaustion of Remedies. To the extent permitted by
law, decisions reached under the claims procedures set forth in this Section
shall be final and binding on all parties. No legal action for benefits under
the Plan shall be brought unless and until the claimant has exhausted his
remedies under this Section. In any such legal action, the claimant may only
present evidence and theories which the claimant presented during the claims
procedure. Any claims which the claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been irrevocably
waived. Judicial review of a claimant’s denied claim shall be limited to a
determination of whether the denial was an abuse of discretion based on the
evidence and theories the claimant



--------------------------------------------------------------------------------

 

presented during the claims procedure. Any suit or legal action initiated by a
claimant under the Plan must be brought by the claimant no later than one year
following a final decision on the claim for benefits by the Committee. The
one-year limitation on suits for benefits will apply in any forum where a
claimant initiates such suit or legal action.

IN WITNESS WHEREOF, the President and Chief Executive Office of the Corporation
has executed this amendment, restatement, and termination of the Plan as of this
     day of                     , 2007.

 

LINCOLN NATIONAL CORPORATION  

By:

Its:

 

    Dennis R. Glass

    President and Chief Executive Officer